UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1708



LIONEL BAKIA ESSIM,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-551-368)


Submitted:   December 2, 2005             Decided:   January 9, 2006


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICES OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Michael P. Lindemann, Assistant Director, Christopher C.
Fuller, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lionel Bakia Essim, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   dismissing      his    appeal   from    the   immigration

judge’s order denying his applications for asylum, withholding from

removal and withholding under the Convention Against Torture, and

denying his motion to remand.        We deny the petition for review.

            We have reviewed the immigration judge’s decision and the

administrative record.      We are without jurisdiction to review the

decision that the application for asylum was untimely.                   See 8

U.S.C. § 1158(a)(3) (2000); see also Zaidi v. Ashcroft, 377 F.3d

678, 680-81 (7th Cir. 2004); Haoud v. Ashcroft, 350 F.3d 201, 204-

05 (1st Cir. 2003); Castellano-Chacon v. INS, 341 F.3d 533, 544

(6th Cir. 2003); Tarrawally v. Ashcroft, 338 F.3d 180, 185-86 (3d

Cir. 2003); Tsevegmid v. Ashcroft, 336 F.3d 1231, 1235 (10th Cir.

2003); Fahim v. United States Attorney Gen., 278 F.3d 1216, 1217-18

(11th Cir. 2002); Hakeem v. INS, 273 F.3d 812, 815 (9th Cir. 2001);

Ismailov v. Reno, 263 F.3d 851, 854-55 (8th Cir. 2001).

            With respect to the denial of withholding from removal

and   withholding     under     the        Convention     Against      Torture,

administrative    findings    of     fact     are   conclusive      unless   any

reasonable    adjudicator    would    be     compelled   to   decide    to   the

contrary.     8 U.S.C. § 1252(b)(4)(B) (2000).           We will reverse the

Board “only if ‘the evidence presented was so compelling that no


                                     - 2 -
reasonable factfinder could fail to find the requisite fear of

persecution.’”   Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(quoting Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d

995, 999 (4th Cir. 1992)).    We find the evidence does not compel a

different conclusion.

          Finally, we find the Board did not abuse its discretion

in denying the motion to remand.     Malhi v. INS, 336 F.3d 989, 993

(9th Cir. 2003).

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -